Pricing Appendix to Accounting ServicesAgreement Current Mutual Shareholder Services billing system: Accounting Fees If average value of fund is between the following Yearly Fee Monthly Fee - - Shareholder Servicing Fees 11.50 annual fee per shareholder with a min of $775.00 charge per month Blue Sky Servicing Fees 100.00 per state per filing Calculated monthly charges for a first small Fund Value Approx. Monthly Fee Approximate Fund Size: No of Shareholders: Blue Sky States _ _ Less 0% discount* -0- Discounted Fee Annual Fee *Discount calculated as follows: Discount Net assets of Fund 50% - 40% 30% 20% 10% 0% -
